Name: Commission Regulation (EEC) No 3271/89 of 30 October 1989 concerning the prices to be used for calculating the value of agricultural products in intervention storage, to be carried over to the following financial year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10. 89 Official Journal of the European Communities No L 317/33 COMMISSION REGULATION (EEC) No 3271/89 of 30 October 1989 concerning the prices to be used for calculating the value of agricultural products in intervention storage, to be carried over to the following financial year ( 1 ) of Regulation (EEC) No 1883/78 ; whereas provision should be made for this information to be forwarded to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the European Agricultural Guidance and Guarantee Fund Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1 978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 787/89 (2), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 2776/88 of 7 September 1988 on data to be sent in by the Member States with a view to the booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(3), as amended by Regulation (EEC) No 2735/89 (4), provides for the declaration of expenditure on public storage operations in the form of accounts at present available as at 30 September ; whereas the value of stocks at the end of the financial year must accordingly, be calculated on that basis ; Whereas the carry-over prices must be established by the paying agencies for the intervention products stored under their responsibility and for which expenditure is to be declared in the annual accounts referred to in Article 4 HAS ADOPTED THIS REGULATION : Article 1 The paying agencies shall record the average accounting value (carry-over price) referred to in Article 7 of Regulation (EEC) No 1883/78 for agricultural products in intervention storage under their responsibility and shall notify it to the Commission by 10 November at the latest using the documents determined pursuant to Article 10 of Regulation (EEC) No 2776/88 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 216, 5 . 8 . 1978 , p. 1 . (2) OJ No L 85, 30. 3 . 1989, p. 1 . 0 OJ No L 249, 8 . 9. 1988 , p. 9 . (4) OJ No L 263, 9 . 9 . 1989, p . 17.